DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed April 21, 2022 amending claims 1, 6 and 13, and canceling claim 4 has been entered.  Claims 1-3 and 5-16 are currently pending and presented for examination.

Response to Arguments
Due to Applicant’s amendments to the claims, the previous rejection under 35 USC 112(b) is hereby withdrawn.
Due to Applicant’s amendments to the claims, the previous rejection of claims 1 and 14-16 under 35 U.S.C. 102(a)(1) over Fernandes et al. is hereby withdrawn.
Due to Applicant’s amendments to the claims, the previous rejection of claims 1-3, 9-11 and 14-16 under 35 U.S.C. 102(a)(1) over Dam is hereby withdrawn.
Due to Applicant’s amendments to the claims, the previous rejection of claims 1-3 and 6-16 under 35 U.S.C. 103 over Pedersen et al. is hereby withdrawn.
Applicant's arguments filed April 21, 2022 with respect to the rejection under 35 USC 103 over Ni et al. have been fully considered but they are not persuasive. 
Applicant argues that Ni does not teach a composition comprising an active ingredient bound to the carrier.  Applicant argues that Ni in column 14 teaches binding “in situ” and thus the active agent is not bound to a carrier within the composition prior to administration. Applicant argues that Ni provides a composition that changes from a liquid to a gel upon administration of the composition to the body of an animal and thus the active agent is provided in an admixture with the other components and not bound to the carrier.  Applicant argues that there is absolutely nothing in Ni to teach or suggest that its composition comprises an active ingredient bound to a carrier. 
These arguments are found not persuasive since Ni specifically teaches methods of making the compositions of the invention wherein in one aspect, the method for preparing a dry composition for the sustained release of a physiologically active agent comprises dissolving a mixture of a pectic substance and a physiologically active agent in a carrier to give a solution or dispersion, and removing the volatile components in the carrier to give the dry composition (column 5 lines 56-64 and claims 71-74).  Furthermore, Ni teaches several embodiments wherein the components are combined together in a solid or liquid composition and administered and not administered separately as argued by Applicant (column 5 lines 20-33; column 6 lines 20-38).  Ni further teaches that one embodiment provides a composition for the sustained delivery of a physiologically active compound comprising a pectin and a physiologically active compound with or without a pharmaceutically acceptable thickener to release the active compound in a sustained or controlled manner (column 19 lines 50-58).  Ni specifically describes the process to prepare a liquid or solid composition comprising mixing and dissolving the pectin and the active compound in a solvent (column 27 line 50-column 29 line 61).  
Therefore, the teachings of Ni provide for administration of a composition having the components combined in one preparation for sustained or controlled release of the active agent.  Moreover, the preparation of the composition involves dissolving the pectin and the active agent in a solvent which would allow for the binding of the active agent to the carrier (pectin).  Thus Applicant’s arguments are found not persuasive.  Accordingly, the previous rejection under 35 USC 103 over Ni et al. is hereby maintained and reproduced below.  In addition, in view of Applicant’s amendments to the claims, modified rejections under 35 USC 103 are detailed below.  New double patenting rejections over copending application No. 17/836,593 which was filed after the previous office action was issued are detailed below.  This action is FINAL. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of copending Application No. 17/836,593. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 5-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-16 of copending Application No. 17/836,596. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of copending ‘596 are drawn to an oral composition comprising a carrier comprising pectin with a reduced methoxyl content; and an active ingredient that is bound to the carrier and is releasable therefrom such that at least a portion of the active ingredient is controllably released in the oral cavity of the consumer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dam U.S. Patent No. 5,525,351 in view of Ni et al. U.S. Patent No. 7,494,669.
Claims 1-3, 5, 9-11 and 14-16 of the instant application claim an oral composition comprising a carrier comprising pectin with a reduced methoxyl content; and an active ingredient that is bound to the carrier and is releasable therefrom such that at least a portion of the active ingredient is controllably released in the oral cavity of the consumer, and wherein the carrier comprises pectin having less than 45% by weight of acidic functionalities in the form of esterified carboxyl groups.
Dam teaches a saliva-soluble stimulant unit comprising an active ingredient and optional ingredients comprising flavor and aroma additives incorporated in a gel prepared by gelling a water-binding gelling agent, in which the active ingredient comprises nicotine or other alkaloids with the same direction of activity (abstract and column 3 lines 50-56).  Dam teaches that it is the primary object of the invention therein to provide a tobacco supplement or tobacco substitute product in the form of a nicotine-containing stimulant unit for oral use which provides a controlled release of nicotine and optionally additional ingredients such as flavoring and aromatizing additives (column 3 lines 14-20 and 38-49).  Dam teaches that the stimulant units are formulated to provide a nicotine dose corresponding to the stimulation of nicotine obtained by smoking, e.g. a cigarette (column 5 lines 33-36).  Dam teaches that in a preferred embodiment, continuous release of nicotine, i.e. a prolonged essentially constant release, is provided by a homogeneous distribution of nicotine throughout the stimulant unit (column 5 lines 48-52).  Dam further teaches that the nicotine released from nicotine-containing stimulant units is predominantly absorbed orally in the oral cavity when the unit is placed either under the tongue (sublingually), against the cheek (buccally), or against the palate (palatally) (column 6 lines 6-11).  
Dam teaches that the active ingredient is nicotine or other nicotine alkaloids and an important factor for obtaining the desired texture of the stimulant unit is the choice of water-binding gelling agent (column 7 lines 18-37).  Dam teaches that preferred gelling agents comprises gum Arabic, starch, gelatin, agar, and pectin (column 7 lines 45-47).  Dam teaches optional ingredients include additives for sweetening, flavoring, aromatizing, coloring and stabilizing, as well as vitamins and minerals (column 7 lines 53-57).  Dam teaches that flavor and aroma additives can be selected from essential oils including distillations, solvent extractions or cold expressions of chopped flowers, leaves, peel or pulped whole fruit comprising mixtures of alcohols, esters, aldehydes and lactones  (column 8 lines 16-22).  Dam teaches particularly preferred additional flavor and aroma agents are selected from the group consisting of essential oils, essences, powder, flour or communited plant parts of tobacco plants in amounts not contributing significantly to the level of nicotine (column 8 lines 38-42).  
Dam specifically teaches preparing pectin jellies wherein the pectins most suitable are slow set buffered and low methoxyl (buffered) (column 17 line 45-column 18 line 60).  Dam further specifically teaches including the potassium salt of citric acid (potassium citrate) in the pectin jellies (column 18 lines 7 and 25).  
Thus Dam teaches an oral composition comprising a carrier comprising pectin with a reduced methoxyl content; and an active ingredient which is nicotine that is bound to the carrier and is releasable therefrom such that at least a portion of the active ingredient is controllably released in the oral cavity of the consumer.  Even though Dam teaches other choices for a gelling agent, claim 5 of Dam specifically claims the gelling agent is selected from a genus which is very limited and thus an ordinary skilled artisan would be able to clearly envisage Applicant's claimed gelling agent from said list since the genus is limited, thus very few combinations can be obtained.  Moreover, Dam specifically exemplifies pectin jellies (columns 17-18) and furthermore teaches that preferred gelling agents comprises gum Arabic, starch, gelatin, agar, and pectin (column 7 lines 45-47).  
Dam does not specifically teach that the pectin has less than 45% by weight of acidic functionalities in the form of esterified carboxyl groups.
However, Dam specifically teaches preparing pectin jellies wherein the pectins most suitable are slow set buffered and low methoxyl (buffered) (column 17 line 45-column 18 line 60).  
Prior to the effective filing date of the instant application, low methoxyl pectins, also known as pectins with low degree of methoxylation or esterification, were known in the art.  Ni et al. teaches the use of pectin isolated from Aloe vera for the delivery and sustained release of physiologically active agents to the body of an animal (abstract).  Ni et al. teaches that preferably the pectic substance is a LM (low methoxyl) pectin such as Aloe pectin (column 20 lines 27-29).  Aloe pectin is naturally LM, having a degree of methylation (DM) generally less than 30% and can be as low as less than 10% (column 16 lines 51-67 and column 17 lines 24-27).  
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to use a low methoxyl pectin known in the art such as aloe pectin as taught in Ni et al. for the pectin jellies taught in Dam since Dam specifically teaches that suitable pectins include low methoxyl pectins.  Since aloe pectin is a low methoxyl pectin, a person of ordinary skill in the art would have been motivated to select aloe pectin for to prepare the composition of Dam with a reasonable expectation of success.  Thus selecting aloe pectin would have been seen as an obvious choice that would have been well within the skill of an ordinary skilled artisan practicing the invention of Dam.  A pectin having less than 45% or 25% by weight of acidic functionalities in the form of esterified carboxyl groups is rendered obvious since Ni et al. teaches the use of an aloe pectin having a naturally reduced methoxyl content, i.e. less than 30% to less than 10% and thus the aloe pectin will have less than 45% or 25% of esterified carboxyl groups (methoxyl content i.e. carboxyl groups of sugar that are esterified with methyl).  
 Claims 9-11 are rendered obvious since Dam specifically teaches that particularly preferred natural flavor and aroma agents include essential oils which inherently contain compounds such as aldehydes, ketones, etc. that have carbon-carbon double bonds, and/or carbon-oxygen double bonds.  Clam 14 of the instant application is rendered obvious since Dam does not teach any tobacco material other than nicotine in the product.  Claim 15 is rendered obvious since the prior art renders obvious the same product as claimed in claim 1 and thus it is necessarily capable of being enclosed in a pouch to form a pouched product.  Claim 16 is rendered obvious since Dam teaches that the product comprises one or more salts as claimed which is potassium citrate.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claims 1, 5-7, 9, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. U.S. Patent No. 7,494,669.
Claims 1, 5-7, 9, and 13-16 of the instant application claim an oral composition comprising a carrier comprising pectin with a reduced methoxyl content; and an active ingredient that is bound to the carrier and is releasable therefrom such that at least a portion of the active ingredient is controllably released in the oral cavity of the consumer, and wherein the carrier comprises pectin having less than 45% by weight of acidic functionalities in the form of esterified carboxyl groups.
Ni et al. teaches methods of making and administering pharmaceutical compositions comprising physiologically active agents and polysaccharides, including pectins that form an in-situ gel when contacted with the tissues or body fluids (column 4 lines 54-60).  The compositions can be administered to the animal and its tissues and body fluids in the form of liquids, solids, or powders comprising microspheres or microparticles of selected size ranges (column 4 lines 60-64).  The compositions can be administered to various mucosal surfaces of the body, including those of the oral/digestive tract, or the nasal and lung cavities (column 5 lines 4-6).  
Ni et al. teaches a composition for the sustained release of a physiologically active agent in an animal wherein the composition is in a dry form comprising one or more physiologically active agent in an amount that exerts a physiological response in the body of an animal and a pectin substance having a degree of methylation less than 30% (column 5 lines 43-53).  Ni et al. teaches that the dry composition for sustained release of the active agent is prepared by dissolving a mixture of a pectin substance and the active agent in a carrier to give a solution or dispersion and removing the volatile components in the carrier to give the dry composition (column 5 lines 56-64).  
Ni et al teaches a composition for the sustained delivery of a physiologically active compound and the composition contains a pectin and a physiologically active compound with or without a pharmaceutically acceptable thickener (column 19 lines 50-54).  The composition changes from a liquid to a gel upon administration of the composition to the body of an animal and thus the release of the active compound is sustained or controlled (column 19 lines 54-58).  The biodegradable thickener includes celluloses such as carboxymethylcellulose and hydroxyethylcellulose (column 19 lines 59-61).  Ni et al. teaches that preferably the pectic substance is a LM (low methoxyl) pectin such as Aloe pectin (column 20 lines 27-29).  Aloe pectin is naturally LM, having a degree of methylation (DM) generally less than 30% and can be as low as less than 10% (column 17 lines 24-27).  Ni et al. teaches the preparation of a dried pectin composition comprising dissolving Aloe pectin and carboxymethylcellulose (CMC) in water followed by lyophilization to form a dried product (column 27 lines 35-50).  Ni et al. demonstrates that this pectin in a dried form can gel after being exposed to body fluid (column 27 lines 49-50).  
Thus Ni et al. teaches a composition comprising a carrier which is an aloe pectin having a naturally reduced methoxyl content, i.e. less than 30% to less than 10% which is useful for providing controlled release of an active ingredient.
Ni et al. does not specifically exemplify an oral composition wherein the active ingredient is released in the oral cavity.
However, Ni et al. teaches that the compositions can be administered to various mucosal surfaces of the body, including those of the oral/digestive tract, or the nasal and lung cavities (column 5 lines 4-6).  Accordingly, prior to the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the composition of Ni et al. comprising a carrier which is an aloe pectin having a naturally reduced methoxyl content, i.e. less than 30% to less than 10% which is useful for providing controlled release of an active ingredient as an oral composition which is administered to the oral cavity for the controlled release of the active ingredient in the oral cavity.  Thus claim 1 of the instant application is rendered obvious.
Claim 5 of the instant application is rendered obvious since Ni et al. teaches the use of an aloe pectin having a naturally reduced methoxyl content, i.e. less than 30% to less than 10% and thus the aloe pectin will have less than 45% or 25% of esterified carboxyl groups (methoxyl content i.e. carboxyl groups of sugar are esterified).  Claims 6, 7 and 13 of the instant application are rendered obvious since Ni et al. teaches the use of a biodegradable thickener such as celluloses including carboxymethylcellulose and hydroxyethylcellulose (column 19 lines 59-61).  Claims 9 and 16 are rendered obvious since Ni et al. teaches that pharmaceutically acceptable excipients may be used, including binders, fillers, or bulking agents, lubricants, flavoring agents and taste masking agents, wherein binders are used to generate a free-flowing powder, fillers are used to increase the powder bulk, and taste-masking agents are used to reduce the unpleasant taste of a medicine (column 16 lines 43-49).   With respect to claim 14 of the instant application, Ni et al. does not teach the addition of a tobacco material.  With respect to claim 15 of the instant application, Ni et al. teaches powdered formulations as well as liquid formulation which are necessarily capable of being enclosed in a pouch.  Thus claim 15 of the instant application is rendered obvious in view of the cited prior art teachings.

Claims 1-3, 5-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al. U.S. Patent No. 8,863,755 B2 (Provided on IDS) in view of Ni et al. U.S. Patent No. 7,494,669.
Claims 1-3, 5-13, 15 and 16 of the instant application claim an oral composition comprising a carrier comprising pectin with a reduced methoxyl content; and an active ingredient that is bound to the carrier and is releasable therefrom such that at least a portion of the active ingredient is controllably released in the oral cavity of the consumer, and wherein the carrier comprises pectin having less than 45% by weight of acidic functionalities in the form of esterified carboxyl groups.
Zhuang et al. teaches an oral tobacco pouch product providing controlled flavor release which includes a web containing a filling material wherein the filling material includes tobacco material and at least one hydrocolloid in an amount sufficient to retard the release of at least one tobacco flavor component from the tobacco material during use (abstract).  
Zhuang et al. teaches that the controlled flavor release of the oral tobacco pouch product is accomplished by adding at least one hydrocolloid to the filling material of the oral tobacco pouch product to modify the physical properties of the filling material and if desired, the filling material can also include flavorants and/or other additives (column 2 lines 41-48). The filling material is incorporated as a loose filling material within the oral tobacco pouch product (column 3 lines 1-2).
Exemplary tobacco materials can be made of cut or ground tobacco and can include flavorants, additives and/or humectants (column 4 lines 10-12). Examples of suitable types of tobacco materials that may be used include, but are not limited to, flue-cured tobacco, Burley tobacco, Maryland tobacco, Oriental tobacco, rare tobacco, specialty tobacco, reconstituted tobacco, blends thereof and the like (column 4 lines 12-16). In the preferred embodiment, the filling material also includes at least one hydrocolloid which is in contact with and/or mixed with the tobacco material and preferably, the hydrocolloid is mixed or incorporated with the tobacco material to form a uniform mixture (column 4 lines 42-46). Suitable hydrocolloids are selected from the group consisting of high-methylated pectin, low-methylated pectin, amidated pectin, hydroxyl methyl propyl cellulose, methyl cellulose, hydroxyl propyl cellulose, xanthan gum, agar, carrageenan, guar gum, alginate, carboxyl methyl cellulose, microcrystalline cellulose, starch, dextrin, maltodextrin, and combinations thereof (column 4 lines 46-52). In a preferred embodiment, the hydrocolloid is selected from the group consisting of pectin, carrageenan (or other natural gum) and combinations therewith (column 4 lines 52-55).  Pectin is specifically exemplified in examples 2 and 3 (column 10 lines 15-45).  Claim 5 specifically claims the use of pectin as the hydrocolloid material.
Zhuang et al. teaches that the hydrocolloid acts to slowly release tobacco juices (and flavor components) from the oral tobacco pouch product over a period of time (column 5 lines 15-18). 
Zhuang et al. teaches that additives can also be added to the filling material and/or web of the oral tobacco pouch product wherein suitable additives include, without limitation, humectants, flavorants, sweeteners, acidity regulators and/or combinations thereof (column 5 lines 39-43). Humectants can be added to the tobacco material to help maintain the moisture levels in the oral tobacco pouch product and examples of humectants that can be used include, without limitation, glycerol and propylene glycol (column 5 lines 44-49). Humectants can also be provided for a preservative effect as well as to provide a higher moisture feel to a drier tobacco component (column 5 lines 49-54).  Suitable flavorants include any flavorants commonly used in foods, confections, smokeless tobacco products, tobacco articles, and/or other oral products such as vanillin, ethyl vanillin, breath freshener flavors, mint oils such as peppermint oil, spearmint oil, wintergreen oil and combinations thereof (column 5 line 55- column 6 line 11). Preferably, the flavorants can be applied to the filling material and/or web by spraying, coating, immersing, embossing, and/or dispersing the flavorants into or onto the filling material and/or web and in an embodiment, the flavorants are added in the form of spray dried flavorants, essential oils, encapsulated flavorants, coacervated flavorants, colloidal encapsulated flavorants, suspensions, and/or solutions (column 6 lines 22-29). 
Thus Zhuang et al. teaches an oral composition comprising a carrier comprising pectin and an active ingredient which is tobacco which comprises nicotine, wherein the tobacco is released from the pectin carrier in a controlled manner in the oral cavity.
Zhuang et al. does not specifically exemplify the use of reduced methoxyl content pectin. Zhuang et al. does not specifically teach that the pectin has less than 45% by weight of acidic functionalities in the form of esterified carboxyl groups.
However, Zhuang et al. specifically teaches the use of pectin as the hydrocolloid filling material and further specifically teaches that the hydrocolloid pectin can be selected from either high-methylated pectin or low-methylated pectin (claim 1).  Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to select either high or low-methylated pectin for use in the formulation of Zhuang et al. with a reasonable expectation of similar success.  Thus selecting low-methylated pectin would have been prima facie obviousness since picking one of a finite number of known solutions to a known problem is prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). 
Although Zhuang et al. does not specifically teach that the low-methylated pectin has less than 45% by weight of acidic functionalities in the form of esterified carboxyl groups, prior to the effective filing date of the instant application, low methoxyl pectins, also known as pectins with low degree of methoxylation or esterification, were known in the art.  Ni et al. teaches the use of pectin isolated from Aloe vera for the delivery and sustained release of physiologically active agents to the body of an animal (abstract).  Ni et al. teaches that preferably the pectic substance is a LM (low methoxyl) pectin such as Aloe pectin (column 20 lines 27-29).  Aloe pectin is naturally LM, having a degree of methylation (DM) generally less than 30% and can be as low as less than 10% (column 16 lines 51-67 and column 17 lines 24-27).  
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to use a low methoxyl pectin known in the art such as aloe pectin as taught in Ni et al. for the composition taught in Zhuang et al. since Zhuang et al. specifically teaches that suitable pectins include low methylated pectins.  Since aloe pectin is a low methylated pectin, a person of ordinary skill in the art would have been motivated to select aloe pectin to prepare the composition of Zhuang et al. with a reasonable expectation of success.  Thus selecting aloe pectin would have been seen as an obvious choice that would have been well within the skill of an ordinary skilled artisan practicing the invention of Zhuang et al.  A pectin having less than 45% or 25% by weight of acidic functionalities in the form of esterified carboxyl groups is rendered obvious since Ni et al. teaches the use of an aloe pectin having a naturally reduced methoxyl content, i.e. less than 30% to less than 10% and thus the aloe pectin will have less than 45% or 25% of esterified carboxyl groups (methoxyl content i.e. carboxyl groups of sugar that are esterified with methyl).  
Claims 6-8 and 13 of the instant application are rendered obvious since Zhuang et al. teaches that combinations of suitable hydrocolloids selected from the group consisting of high-methylated pectin, low-methylated pectin, amidated pectin, hydroxyl methyl propyl cellulose, methyl cellulose, hydroxyl propyl cellulose, xanthan gum, agar, carrageenan, guar gum, alginate, carboxyl methyl cellulose, microcrystalline cellulose, starch, dextrin, maltodextrin, can be used in the formulations.  Thus combinations of low-methylated pectin and other cellulose materials including microcrystalline cellulose are contemplated by the teachings of Zhuang et al.  Claims 9-12 of the instant application are rendered obvious since Zhuang et al. teaches the use of flavorants such as essential oils which contain aldehydes, ketones terpenes, etc. as claimed, and moreover, Zhuang et al. teaches the use of ethyl vanillin as claimed in claim 12.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1-3 and 5-16 are rejected.  Clam 4 is cancelled.  No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM